PER CURIAM:
Jevon Edward Brown appeals the district court’s order denying his self-styled motion for permission to appeal, which the district court construed as a Fed.R.Civ.P. 60(b) motion, and has filed motions for appointment of counsel and for a transcript at government expense. We have reviewed the record and find no reversible error. Accordingly, we deny Brown’s motions and affirm for the reasons stated by the district court. Brown v. Patrick, No. 1:08-cv-01345-TSE-TRJ (E.D. Va. filed Nov. 2, 2011; entered Nov. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.